Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 16, and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wegener (KR 101647797 B1; also listed WO 2010/141370), and further in view of Chen (US 2015/0087991 A1) and Somerville (US 2018/0242956 A1).
Regarding claim 1, Wegener teaches an ultrasound device, comprising:
a first application-specific integrated circuit (ASIC) [claim 20 “An integrated circuit device having a plurality of analog inputs for receiving a plurality of analog ultrasound signals and a plurality of data ports in a digital interface”] and comprising serial-deserialized (SERDES) transmit circuitry [pg. 62, para. 3 “…data ports 270i provide low voltage differential signaling (LVDS) data transmission. Alternatively, data ports 270i may use a serializer-deserializer (SerDes) interface for data transmission. … LVDS data transmission has desirable characteristics including maximum data rate of 3.125 Gbps…”];
a second ASIC comprising SERDES receive circuitry [pg. 64 describes deserializer following SERDES serial converter transmission; pgs. 71-72 bridging “In the ultrasound system, the preferred embodiment of the present invention integrates the banks of ADCs 120 and the 
a SERDES communication link coupling the SERDES transmit circuitry of the first ASIC and the SERDES receive circuitry of the second ASIC [pg. 56, col. 1, para. 4 “Digital Interface for Data Converters is a digital interface that is used to reduce the number of active data ports from a plurality of ADCs in order to reduce the number of active data ports in a digital interface.”; pg. 73, para. 3 “In a system architecture in which the ADC bank 120 and the compressor 210 are housed in a transducer head, the digital interface 220 may be a wired or wireless communication link. For a wired communication link, a digital interface may be implemented by a PCIe cable link or a fiber optic link. pg. 62, para. 3 data ports 270i may use a serializer-deserializer (SerDes) interface for data transmission];
wherein the first ASIC further comprises [an ultrasound transducer] [pg. 52, col. 1, para. 3 “A typical medical ultrasound transducer, when driven by electrical signals, transmits ultrasound, receives returning echoes, and converts piezoelectric elements (e.g., piezoelectric elements) that convert received echoes into a plurality of analog signals ).”; pg. 53, col. 1, para. 3 “ultrasound pulses”], an analog-to-digital converter [pgs. 71-72 bridging banks of ADCs #120 integrated into a single application specific circuit (ASIC) device…alternative separate devices coupled to the output of the parallel ADC device], and integrated analog processing circuitry comprising one or more of an analog amplifier, an analog filter, analog beamforming circuitry, analog dechirp 
wherein the second ASIC further comprises integrated digital processing circuitry comprising one or more of a digital filter, digital beamforming circuitry, digital quadrature demodulation (DQDM) circuitry, averaging circuitry, digital dechirp circuitry, digital time delay circuitry, digital phase shifter circuitry, digital summing circuitry, digital multiplying circuitry, requantization circuitry, waveform removal circuitry, image formation circuitry, backend processing circuitry [pg. 54, col. 1, para. 4 “An alternative to beamforming involves either analog beamforming before the ADC or digital beamforming after the ADC.”; pg. 54, para. 1 “Conventional operations, including filtering, logarithmic conversion, detection and digital scan conversion, are applied to the decompressed samples for image formation and display.”; pg. 60, para. 3 “… a bandpass filter may be applied to the beamforming samples in a frequency band centered on the required frequency, or the DDC 170 may apply beamforming samples to an intermediate frequency IF. An alternative architecture in the art includes analog to digital conversion of the ultrasonic signal samples before beamforming and analog beamforming prior to digital downconversion.”], and an output buffer [pg. 71, para. 4 “In this alternative, the compressed core includes buffers for storing the signal samples until signal samples from different ADCs 120i are processed.”].
Wegner teaches an application specific circuit (ASIC) device containing a parallel ADC, or alternatively separate devices coupled to the output of the parallel ADC device and implemented in a programmable processor such as an ASIC, where interface is achieved with high speed SerDes 

    PNG
    media_image1.png
    772
    723
    media_image1.png
    Greyscale

It would have been obvious to combine the teaching of driving circuitry for generating an ultrasound pulse as taught by Wegner, with the explicit teaching of Chen of a pulsar mounted to an ASIC below each ultrasonic element/array because integrating driving circuitry with transducer element allows for a more compact overall device.

It would have been obvious to treat the compressor of Wegener, as an optional compressor module as taught by Somerville because it is considered obvious to omit optional elements for the tradeoff here of less component count but yet higher data costs without compressing.
Regarding claim 16, Wegener also teaches the ultrasound device of claim 1, wherein: the SERDES communication link has a data rate of approximately 2-5 gigabits/second [pg. 62, para. 3 “LVDS data transmission has desirable characteristics including maximum data rate of 3.125 Gbps, low noise and low power consumption. Differential signaling requires two I / O pins, referred to as LVDS pairs per channel output, one for a positive differential output and the other for a negative differential output.”].
Regarding claim 21, Wegnener also teaches the ultrasound device of claim 1, wherein the SERDES communication link is a first SERDES communication link of multiple SERDES communication links operating in parallel [pg. 63, para. 3 “data ports 270i … ADC output 121i that is lower than the maximum data rate of the data port 270i.”; pgs. 71-72 bridging banks of ADCs].
Regarding claim 22, Wegener also teaches the ultrasound device of claim 1, wherein: the analog-to-digital converter (ADC) is one of multiple ADCs; and the SERDES transmit circuitry is configured to receive data from the multiple ADCs in a multiplexed fashion [pg. 62, para. 3 “Since the compressed samples have fewer bits per sample than the original ultrasound signal samples, the compressed samples use the lesser data ports than the uncompressed samples to provide digital interface … is a block diagram of an ultrasound system that includes multiplexing compressed samples for transmission over fewer data ports. In this example, ADC bank 120 generates an N-number of the ADC (120i), ADC1 to include a ADCN, the N ADC output stream of signal samples in the channels 120i, X 1 to X N. Compression units (210i) is to generate corresponding streams of compressed samples in the N number of the compressor output (211i), Y 1 to Y N.”].
Regarding claim 23, Wegener also teaches the ultrasound device of claim 1, wherein the ADC of the first ASIC is disposed electrically between the integrated analog processing circuitry [pg. 59 describes that AFE 114 may include a low noise amplifier (LNA), a variable gain amplifier (VGA) and a low pass filter for each analog signal channel 113i.] and the SERDES transmit circuitry of the first ASIC [fig. 10 then next shows ADCs #120 connected by way of multiplexers to SERDES serializers #262].

    PNG
    media_image2.png
    602
    483
    media_image2.png
    Greyscale


Claims 6 and 24-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wegener (KR 101647797 B1), Chen (US 2015/0087991 A1), and Somerville (US 2018/0242956 A1) as applied to claim 1, and further in view of Haider (US 2010/0174195 A1).
Regarding claim 6, Wegener does not explicitly teach … and yet Haider teaches the ultrasound device of claim 1, wherein the SERDES communication kink comprises a through-silicon via (TSV). [0026 “The ASIC 230 is formed on a routing substrate 220 having an upper 
It would have been obvious to substitute the wired connection of Wegener with the through vias i.e., plated-through holes of Haider because plated through holes are a common means of connecting stacked semiconductor dies used in semiconductor manufacturing.
Regarding claims 24-25, Wegener teaches the ultrasound device of claim 23, further comprising a [circuit board] [pg. 72 motherboard mounted IC … ADC bank and the compressor are mounted on a data acquisition card], wherein the SERDES communication link comprises a trace of the PCB [pg. 73, para. 3 wired communication link], and the SERDES receive circuitry of the second ASIC is disposed between the trace of the PCB [pg. 73, para. 3 describes a data interface for both serialization and deserialization] and the integrated digital processing circuitry of the second ASIC [pg. 72-73 describes a first ASIC with integrated ADC and other functions integrated with the first ASIC or alternatively in other ASICs; pg. 61-62 bridging After transmission via the digital interface 220 … the decompressor 240 decompresses the compressed samples retrieved from the capture memory. Receive beamformer 160 applies beamforming operations to decompressed samples to form a sequence of beamforming samples in each beamformer output channel 161i. As described in connection with FIG. 2, digital downconversion and / or filtering may be applied to decompression samples before beamforming operations.].
Wegener refers to motherboards and data acquisition card along with SERDES communication between components. However Haider explicit refers to a printed circuit board [0023 traces formed in circuit boards; 0031 through-flex vias; 0037 plurality of flexible circuits 
It would have been understood by one skilled in the art reading Wegener regarding multiple ASICs providing different functions and communicating via high speed SERDES serial interface, that the ASICs may be mounted on printed circuit boards and routed with traces and through-flex vias as taught by Haider so that the circuits may be mechanically supported and stacked to use up less space.
Regarding claim 26, Wegener as modified by Haider teaches the ultrasound device of claim 1, further comprising a printed circuit board (PCB) [0009 the circuit board. A first of the integrated circuits is positioned in a first plane and a second of the integrated circuits is positioned in a second plane parallel with the first plane, with the first integrated circuit including a plurality of bond pads formed along a surface thereof, with the circuit unit including bond wires extending from some of the bond pads on the first integrated circuit to the second circuit to provide connections between the first and second integrated circuits.], wherein the first and second ASICs are both coupled to the PCB [0005 multiple ASICs; 0022 transmitter ASIC, receiver ASIC].
Regarding claim 27, Wegener as modified by Haider teaches the ultrasound device of claim 1, further comprising a device comprising a plurality of ultrasonic transducers, wherein: the pulser of the first ASIC is configured to provide a plurality of pulses to respective ultrasonic transducers of the plurality of ultrasonic transducers, and the plurality of ultrasonic transducers are configured to generate acoustic waves in response to receiving the plurality of pulses [0080 When multiple pulsers 500 on one line (510,520) are driven by the same driver (515, 525), their CMUT elements acoustic outputs combine in space. These elements are effectively in parallel and behave as a larger CMUT element with bigger acoustic energy output.].

Claims 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wegener (KR 101647797 B1), Chen (US 2015/0087991 A1), and Somerville (US 2018/0242956 A1) as applied to claim 1, and further in view of Savord (WO 2018/041635).
Regarding claim 9, Wegener does not explicitly teach … and yet Savord teaches the ultrasound device of claim 1, wherein the first ASIC is implemented in a first technology node, the second ASIC is implemented in a second technology node, and the first technology node is different than the second technology node [abstract “microbeamformer comprises one or more analog ASICs…one or more digital ASICs…”; col. 4:30-35 “…the first feature size is equal to or larger than 0.18 um.”; col. 5:5-10 “…the digital integrated circuit further comprises a digital ASIC. Preferably, the second integrated circuit process is suitable for high density digital integrated circuitry. Also preferably, the second feature size is equal to or smaller than 65 nm.”].
It would have been obvious to implement the multiple ASIC/chips of Wegener with the feature sizes as taught by Savord so that density may be traded off for higher/lower voltage capability as needed (typically higher voltage for transmission pulses).
Regarding claim 10, Wegener as modified by Savord also teaches the ultrasound device of claim 9, wherein the second technology node is a smaller technology node than the first technology node [abstract; col. 4:30-35; col. 5:5-10].
Regarding claim 11, Wegener as modified by Savord also teaches the ultrasound device of claim 9, wherein the second technology node is 65 nm, 80 nm, 90 nm, 110 nm, 130 nm, 150 nm, 180 nm, 220 nm, 240 nm, 250 nm, 280 nm, 350 nm, or 500 nm [abstract; col. 4:30-35; col. 5:5-10].
Regarding claim 12, Wegener as modified by Savord also teaches the ultrasound device of claim 9, wherein the first technology node is 90 nm, 80 nm, 65 nm, 55 nm, 45 nm, 40 nm, 32 nm, 28 nm, 22 nm, 20 nm, 16 nm, 14 nm, 10 nm, 7 nm, 5 nm, or 3 nm [abstract; col. 4:30-35; col. 5:5-10].

Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wegener (KR 101647797 B1), Chen (US 2015/0087991 A1), and Somerville (US 2018/0242956 A1) as applied to claim 1, and further in view of Rothberg (US 2015/0080724 A1).
Regarding claim 13, Wegener does not explicitly teach … and yet Rothberg teaches the ultrasound device of claim 1, wherein the integrated digital processing circuitry is configured to operate at an operating voltage in a range of approximately 0.45-0.9 volts [0082 “The power management circuit 118 may, for example, be responsible for converting one or more input voltages V.sub.IN from an off-chip source into voltages needed to carry out operation of the chip, and for otherwise managing power consumption within the device 100. In some embodiments, for example, a single voltage (e.g., 12V, 80V, 100V, 120V, etc.) may be supplied to the chip and the power management circuit 118 may step that voltage up or down, as necessary, using a charge 
It would have been obvious to supply the chips of Wegener, with the adjustable voltages of Rothberg so that higher voltages may be applied to transmit circuitry while lower voltages are supplied to digital processing circuitry as needed.
Regarding claim 14, Wegener does not explicitly teach … and yet Rothberg teaches the ultrasound device of claim 1, wherein the integrated digital processing circuitry is configured to operate at an operating voltage in a range of approximately 1-1.8 volts [0082 “converting one or more input voltages…into voltages needed to carry out operation of the chip…”].
It would have been obvious to supply the chips of Wegener, with the adjustable voltages of Rothberg so that higher voltages may be applied to transmit circuitry while lower voltages are supplied to digital processing circuitry as needed.
Regarding claim 15, Wegener does not explicitly teach … and yet Rothberg teaches the ultrasound device of claim 1, wherein the integrated digital processing circuitry is configured to operate at an operating voltage in a range of approximately 2.5-3.3 volts [0082 “converting one or more input voltages…into voltages needed to carry out operation of the chip…”].
It would have been obvious to supply the chips of Wegener, with the adjustable voltages of Rothberg so that higher voltages may be applied to transmit circuitry while lower voltages are supplied to digital processing circuitry as needed.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on the specific combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. In other words, Somerville (US 2018/0242956 A1) has now been applied to the amended limitations present in the claims regarding lacking of digital processing circuitry (i.e., compressor as taught by Wegener is considered optional module by Somerville).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D ARMSTRONG whose telephone number is (571)270-7339.  The examiner can normally be reached on M - F 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JONATHAN D ARMSTRONG/Examiner, Art Unit 3645                                                                                                                                                                                                        /ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645